DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, lines 18-23, filed April 15, 2022, with respect to the rejection of claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 
	The correction to claim 5 is noted with appreciation. The rejection under 35 USC 112(b) has been withdrawn.
	Upon further consideration of the claims, the limitations of claim 9 were added to claim 1, however the limitations were specific to one embodiment of the applicant’s invention. Claim 3 is directed to a different embodiment which has features mutually exclusive from the other embodiment. The separate features do not appear to be compatible. A new rejection under 35 USC 112(a) will be put forth below explaining the issue.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1, line 10 recites “the load” which lacks antecedent basis. The word “the” should be changed to “a” to properly introduce the feature.
Claims 2-8 depend from claim 1 and are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3, line 5 states “a hole that connects to the supply flow path is formed on the pipe part” however claim 3 depends from claim 1 which was amended to state “the supply flow path is formed in the interior of the rotor”. The “pipe part” of claim 3 is fixed to the stator (claim 3, line 2), which on the outer circumference of the rotor (claim 1, line 6), and therefore any hole in the pipe part would lead to the stator, and not to the interior of the rotor. 
Upon inspection of the applicant’s drawings, Figure 11 shows the supply flow path 154 extending along the rotor inner pipe 162 along the axial length of the rotor 40. The extraction oil Q enters the supply flow path via a collection pipe 160 at the top of the rotor, and passes from the supply flow path to the static pressure bearing 152 via the discharge pipe 164 at the bottom of the rotor (also see paragraphs 42-43). 
	In this embodiment, the pipe part (not numbered), does not have a hole, since the extraction oil is supplied via the rotor. 
	In contrast to this embodiment, Figures 3 and 4 show a static pressure bearing 52 with a pipe part 60 which has a plurality of holes 66 circumferentially spaced which lead to the path 70 and through hole 72 of the supply pipe 54 formed in the stator 42. The extraction oil Q is drawn to the static bearing device via the supply pipe (also see paragraphs 28-29). 
	In this embodiment, the rotor 40 is not shown with a hollow interior or a supply flow path. 
It appears if features from both embodiments were used conjointly, then the oil from one of the two supply flow paths may block the other supply flow path. Since the oil entering the interior of the shaft in Figure 11 is extracted from the downstream end of the pump, this extraction oil would be at a higher pressure than any oil extracted from another location. The oil at a higher pressure may prevent the lower pressure oil from entering the static pressure bearing as intended. 
	Therefore, the combination of features now recited in claim 3 do not appear to have support in the originally filed disclosure and are considered to be new matter, and claim 3 is rejected under 35 USC 112(a) for failing the written description requirement. 
	Claims 4-8 depend from claim 3 and contain its limitations and therefore are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 13-14 state “the one static pressure bearing device is installed further downstream in a perpendicular direction than the impellers” and it is unclear how the “perpendicular direction” is oriented. What is the reference point for the perpendicular direction? Claim 1, lines 4-5 introduce “an axial direction” and line 10 introduces “a radial direction”, and the “perpendicular direction” is introduced as a different feature from both of these. If the “perpendicular direction” was perpendicular to either the radial or perpendicular direction, then it would be the other one. 
	The examiner notes Figure 11 shows the static pressure bearing device as being both upstream and downstream of the impellers, and radially inward of the impellers. 
	If the phrase “in a perpendicular direction” was deleted from was deleted from claim 1, then the rejection would be overcome.
	Claims 2-8 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 3, lines 2-3 recite “an axial direction” however claim 1 was amended to introduce “an axial direction” and it is unclear if claim 3 refers to the same “axial direction” or an additional “axial direction”. 

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799